Weston J.
delivered the opinion of the Court.
No objection being made to the evidence received at the time of the trial, and none being reserved in the case, it is now too late to raise a question upon that ground.
Prior to the commencement of the action, the defendant had received the amount of the item in controversy, upon the credit of the plaintiffs. By the terms of this credit, they could not be called upon under twelve months; but it would not necessarily follow, that they had agreed to allow the same period to the defendant. When he received their money, he immediately became their debtor to the amount; and we cannot perceive that he has any legal defence, arising from the special circumstances of the case. The note, which forms the basis of this charge, was originally given in consideration of a written promise from the defendant, to give the plaintiffs a bill of sale of a certain brig. The bargain with regard to the brig was, by the consent of all parties, waived and rescinded. This it was *62perfectly competent for them to do; and the defendant, having received his pay for the brig, would thereupon be legally bound to refund it. It does not appear that he imposed it, as a condition of the waiver on his part, that he should not be holden to refund to the plaintiffs, until their term of credit expired; but before the commencement of this action, he repeatedly admitted that this amount was a fair item of charge against him. His acknowledgment that this charge was just, and that he should not contest it, is an admission that it was then due, and is evidence of a promise to pay it, • for which his previous receipt of the plaintiffs’ money constituted a sufficient consideration. Judgment on the verdict.